Judgment of the County Court of Queens county convicting the defendant of the crime of carrying a dangerous weapon, as a felony, pursuant to section 1897 of the Penal Law, unanimously affirmed". The section of the Penal Law under which the defendant was convicted is constitutional. (People v. Shinsky [Gerschinsky], 256 App. Div. 995; affd., sub nom. People v. Gerschinsky, 281 N. Y. 581.) Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ. [See 171 Misc. 166. See, also, Penal Law, § 1898-a.]